Citation Nr: 0217126	
Decision Date: 11/26/02    Archive Date: 12/04/02

DOCKET NO.  02-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an effective date, prior to June 29, 2000, 
for the grant of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife






ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION

The veteran served on active duty from April 1985 to 
December 1986.

On file is a report of a February 2001 rating decision 
wherein entitlement to service connection for schizophrenia 
with assignment of a 100 percent evaluation effective as of 
June 29, 2000 was granted.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Paul, Minnesota, which denied an effective date prior to 
July 29, 2000 for the award of service connection for 
schizophrenia.

In November 2001, the veteran and his spouse testified at a 
videoconference hearing over which the undersigned Board 
Member presided. A transcript of the testimony has been 
associated with the claims file.

The case has been forwarded to the Board for appellate 
review.


FINDINGS OF FACT

1.  The veteran first filed a claim of entitlement to 
service connection for schizophrenia in a letter, which was 
received by the RO on June 29, 2000.

2.  In a rating decision of February 2001, the RO granted 
service connection for schizophrenia evaluated at 100 
percent disabling effective June 29, 2000, date of receipt 
of claim.


CONCLUSION OF LAW

The criteria for an effective date, prior to June 29, 2000, 
for a grant of entitlement to service connection for 
schizophrenia have not been met.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, and 5110 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records reflect that he 
received psychiatric treatment in service  and was 
discharged from active duty in December 1986.  He did not 
file a claim within one year of discharge.  

The claims file contains a letter dated November 2, 1993 
from a VA Chief, Loan Processing and addressed to an 
Adjudication Officer.  This letter indicates that the VA was 
in receipt of the veteran's DD 214 along with his request 
for determination of eligibility and available loan 
guarantee entitlement.  It is not indicated whether this 
loan request was verbal or written.  

The letter indicated that his DD-214 indicated that the 
veteran entered active duty in October 1981 but failed to 
complete the 24 months of continuous active duty.  It noted 
that he did serve at least 181 days and requested the RO to 
advise whether the purpose of his discharge was to due 
hardship, for the convenience of the government, due to a 
service connected disability or for a compensable 
disability.  The letter noted that the veteran did mention 
his discharge was because of a disability, manic depression 
although the DD-214 did not indicate such.  

In October 1994 the RO denied entitlement for loan guarantee 
benefits on the bases that the service medical records 
showed no evidence of a service incurred or aggravated 
disability for which discharge could have been granted.  The 
veteran did not appeal this determination.  He also did not 
send any documents or have a representative submit any 
documents indicating that he intended to file a claim for 
service connection for a psychiatric disorder prior to June 
2000.

The veteran first filed a formal claim of entitlement to 
service connection for a psychiatric disorder, when he 
submitted a fully filled out VA Form 21-526 Application for 
Compensation or Pension with an attached VA Form 21-4318, 
which specified that he was seeking to claim service 
connection for mental illness.  This was received by the RO 
on June 29, 2000.

In conjunction with his claim, records from the Social 
Security Administration were obtained.  Among these records 
is a copy of the veteran's application for Social Security 
benefits filed in May 1991 as well as the May 1992 Security 
Administrative Law Judge decision, that determined the 
veteran was disabled due to severe depression, inability to 
concentrate and severe anxiety beginning in February 1991.  

Also among these records is a disability determination dated 
in January 1998 indicating that he was disabled beginning in 
February 2001 due to schizoaffective disorder and anxiety.  
The Social Security records contain copies of private 
medical records as well as disability evaluations performed 
for the Social Security Administration.  These reflect 
continued treatment for severe psychiatric problems from 
around January 1990 and continuing through December 1997.  
These records reflect differential diagnoses of his 
psychiatric disorder ranging from major affective disorder, 
rule out psychotic features, to substance abuse problems to 
major depression with psychotic features to schizoaffective 
disorder.  

Additional private medical records were also obtained 
showing continued treatment for his psychiatric problems 
from 1998 through 2000.  

A VA psychiatric evaluation was done in January 2001 and 
yielded a diagnosis of schizoaffective schizophrenia, which 
was classified as severe.

In a rating decision of February 2001, the RO granted 
service connection for schizophrenia evaluated at 70 percent 
disabling, effective June 29, 2000, date of receipt of 
claim.

In April 2001, the veteran filed a claim alleging 
entitlement to an earlier effective date for the grant of 
service connection.  His claim was denied by the RO in a 
July 2001 rating decision, which he appealed.  

In October 2001, the veteran submitted a copy of a VA 
memorandum apparently dated in March 1991 stating that he 
was not eligible for VA benefits as he did not have the 
required years of active duty time.  

VA records from 2001 through 2002 were submitted showing 
continued treatment for his psychiatric disability.  Also 
submitted were copies of the veteran's earnings statements 
from 1982 to 2001.  

In August 2002, the veteran and his wife appeared at a 
Travel Board hearing,
His representative asserted that the effective date for the 
grant of compensation benefits from VA for the veteran's 
schizophrenia should go back at least to the date he left 
the service in December 1986.  His representative also 
presented alternate arguments that the March 1991 
handwritten VA memorandum, his May 1991 application for 
Social Security benefits or the November 1993 letter from a 
VA Chief, Loan Processing should be treated as an informal 
claim for entitlement to service connection. 

The veteran testified that he thought that when he applied 
for Social Security benefits, he had an automatic claim for 
service connection at the same time.  His wife testified 
that when he initially tried to apply for VA benefits he was 
given misinformation by VA employees.  

His representative argued that the veteran had attempted to 
file a claim in 1991, and was never told about what steps to 
take to file a claim, but instead was wrongly informed that 
he was ineligible for any benefits since he had less than 
two years service. 


Criteria

The effective date of an award based on an original claim 
for compensation will be the day following separation from 
active service or date entitlement arose if claim is 
received within one year of separation from service; 
otherwise, the effective date will be the date of claim, or 
date entitlement arose, whichever is later. 38 U.S.C.A. § 
5110 (West Supp. 2001); 38 C.F.R. § 3.400 (2002).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, 
a Member of Congress, or some person acting as next friend 
of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  38 C.F.R. § 3.155 (2002).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  A 
communication received from a service organization, an 
attorney, or agent may not be accepted as an informal claim 
if a power of attorney was not executed at the time the 
communication, was written. When a claim has been filed 
which meets the requirements of § 3.151 or § 3.152, an 
informal request for increase or reopening will be accepted 
as a claim. 38 C.F.R. § 3.155 (2002).

A specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA. (38 U.S.C.A. § 
5101(a)).  

A claim by a veteran for compensation may be considered to 
be a claim for pension; and a claim by a veteran for pension 
may be considered to be a claim for compensation.  The 
greater benefit will be awarded, unless the claimant 
specifically elects the lesser benefit. 38 C.F.R. § 3.151 
(2002).

A pending claim is an application, formal or informal, which 
has not been finally adjudicated. 38 C.F.R. § 3.160 (2002).

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim 
or the date when entitlement arose, whichever is the later.  
A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or VA issue, if the report relates 
to a disability which may establish entitlement.  Acceptance 
of a report of examination or treatment as a claim for 
increase or to reopen is subject to the requirements of Sec. 
3.114 with respect to action on VA initiative or at the 
request of the claimant and the payment of retroactive 
benefits from the date of the report or for a period of 1 
year prior to the date of receipt of the report.

Once a formal claim for pension or compensation has been 
allowed or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, receipt of one of the following will 
be accepted as an informal claim for increased benefits or 
an informal claim to reopen. In addition, receipt of one of 
the following will be accepted as an informal claim in the 
case of a retired member of a uniformed service whose formal 
claim for pension or compensation has been disallowed 
because of receipt of retirement pay.  The evidence listed 
will also be accepted as an informal claim for pension 
previously denied for the reason the disability was not 
permanently and totally disabling.

(1) Report of examination or hospitalization by VA or 
uniformed services. The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim. 


The date of a uniformed service examination which is the 
basis for granting severance pay to a former member of the 
Armed Forces on the temporary disability retired list will 
be accepted as the date of receipt of claim.

The date of admission to a non-VA hospital where a veteran 
was maintained at VA expense will be accepted as the date of 
receipt of a claim, if VA maintenance was previously 
authorized; but if VA maintenance was authorized subsequent 
to admission, the date VA received notice of admission will 
be accepted. 

The provisions of this paragraph apply only when such 
reports relate to examination or treatment of a disability 
for which service-connection has previously been established 
or when a claim specifying the benefit sought is received 
within one year from the date of such examination, treatment 
or hospital admission.

(2) Evidence from a private physician or layman.  The date 
of receipt of such evidence will be accepted when the 
evidence furnished by or in behalf of the claimant is within 
the competence of the physician or lay person and shows the 
reasonable probability of entitlement to benefits.

(3) State and other institutions.  When submitted by or on 
behalf of the veteran and entitlement is shown, date of 
receipt by the VA of examination reports, clinical records, 
and transcripts of records will be accepted as the date of 
receipt of a claim if received from State, county, 
municipal, recognized private institutions, or other 
Government hospitals (except those described in paragraph 
(b)(1) of this section). These records must be authenticated 
by an appropriate official of the institution. Benefits will 
be granted if the records are adequate for rating purposes; 
otherwise findings will be verified by official examination.  
Reports received from private institutions not listed by the 
American Hospital Association must be certified by the Chief 
Medical Officer, of VA or physician designee. 38 C.F.R. § 
3.157 (2002).




A power of attorney, executed on either Department of 
Veterans Affairs Form 23-22 (Appointment of Veterans Service 
Organization as Claimant's Representative) or Department of 
Veterans Affairs Form 2-22a (Appointment of Attorney or 
Agent as Claimant's Representative), is required to 
represent a claimant, except when representation is by an 
attorney who complies with Sec. 14.629(c) or when 
representation by an individual is authorized under Sec. 
14.630. 38 C.F.R. § 14.631 (2002).

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant. 38 C.F.R. § 
14.631.

Any competent person may be recognized as a representative 
for a particular claim, unless that person has been barred 
from practice before the Department of Veterans Affairs.  
The designation of an individual to act as an appellant's 
representative may be made by executing a VA Form 22a, 
``Appointment of Attorney or Agent as Claimant's 
Representative.'' 38 C.F.R. § 14.631.

Any person may be authorized to prepare, present, and 
prosecute a particular claim. A proper power of attorney, 
and a statement signed by the person and the claimant that 
no compensation will be charged or paid for the services, 
shall be filed with the office where the claim is presented.  
A signed writing, which may be in letter form, identifying 
the claimant and the type of benefit or relief sought, 
specifically authorizing a named individual to act as the 
claimant's representative, and further authorizing direct 
access to records pertinent to the claim, will be accepted 
as a power of attorney.  A person accredited under this 
section shall represent only one claimant; however, in 
unusual circumstances, appeal of such limitation may be made 
to the General Counsel. 38 C.F.R. § 14.630. 


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal. On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision 
of the United States Court of Appeals for Veterans Claims 
(CAVC) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per 
curiam order), which had held that VA cannot assist in the 
development of a claim that is not well-grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001. 66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (codified at 38 
C.F.R. § 3.159).

Where the law and regulations change while a case is 
pending, the version more favorable to the appellant 
applies, absent congressional intent to the contrary. Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).




The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing 
specific and expanded provisions pertaining to the duty to 
notify), and is therefore more favorable to the veteran.  
Therefore, the amended duty to assist law applies. Id.

The Board notes that the duty to assist has been satisfied 
in this instance.  The RO has made reasonable efforts to 
obtain evidence necessary to substantiate the veteran's 
claim, including any relevant records adequately identified 
by him as well as authorized by him to be obtained. 38 
U.S.C.A. § 5103A (West Supp. 2001); see also McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated having received Social Security 
benefits for his service connected psychiatric illness.  The 
records been obtained from the Social Security 
Administration have been associated with the veteran's 
claims folder.  

He also indicated that he received additional treatment from 
the VA and from a private medical provider and records were 
associated with the claims file.  The veteran has also been 
offered a comprehensive and contemporaneous VA examination.  
The RO has obtained and associated with the claims file the 
medical treatment and examination reports identified by the 
veteran.

He has also been provided notification about the procedural 
process through a DRO notification letter dated in November 
2001 and was notified of the law pertinent to effective 
dates and of the evidence needed to substantiate his claim 
in a statement of the case dated in January 2002.  In August 
2002 he was provided the opportunity to testify on his 
behalf and to present evidence in a Travel Board hearing.  




It is clear from the record that the RO's communications 
with the veteran in the aggregate have advised him to submit 
evidence in support of his claim.  He has been advised of 
what evidence he could submit himself or to sufficiently 
identify evidence and if private in nature to complete 
authorization or medical releases so that VA could obtain 
the evidence for him.  

Such notice sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board is of the opinion that there is sufficient 
evidence on file to permit a determination of the issue on 
appeal. See 38 U.S.C.A. § 5103A(d) (West Supp. 2002).

Although the RO has not provided notice of the VCAA or 
adjudicated his claim with this law in mind, the RO has in 
fact complied with the new law in fully executing the 
required duties to notify and to assist in the development 
of the claim.  

The Board finds no prejudice to the veteran in proceeding 
with this case because the procedural actions of the RO are 
in essential agreement with and adhere to the mandates of 
this new law.  Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by the VCAA. 
38 U.S.C.A. § 5103A (West Supp. 2002).

Having determined that the duty to assist has been 
satisfied, the Board turns to an evaluation of the veteran's 
claim on the merits.


Earlier Effective Date

The law and regulations governing the appropriate effective 
date for service connection are set out in 38 U.S.C.A. § 
5110(a) and 38 C.F.R. § 3.400 and provide that the effective 
date for disability compensation based on direct service 
connection shall be the later of the date of receipt of 
claim or the date entitlement arose.

The basis for the June 29, 2000  effective date selected by 
the RO is readily apparent from the record.  There is simply 
no pertinent communication from the veteran in the claims 
folder before the letter in this regard received on June 29, 
2000.

The RO has granted service connection from June 29, 2000 and 
the Board has noted the veteran's contentions seeking an 
earlier effective date.  In essence, it is contended that 
under 38 C.F.R. § 3.155 the veteran should receive an 
effective date prior to June 2000 based on evidence which 
suggests that he had symptoms associated with his 
schizophrenia which were manifested prior to the current 
effective date, and based on allegations that VA employees 
failed to advise him to file a claim for service connection 
when he attempted to obtain benefits in the early 1990's.

His representative has specifically forwarded an argument on 
alternate bases for an earlier effective date on the basis 
that three items in the claims file predating the June 2002 
formal claim should be treated as a claim.  First, it is 
argued that the March 1991 handwritten memorandum drafted by 
a VA employee indicating basic ineligibility for benefits 
should be the date of informal claim.  In the alternative, 
it is also argued that the November 1993 VA Chief Loan 
Officer's letter addressing his ineligibility for a VA loan 
should be treated as an informal claim.  Finally, it is 
alleged that his May 1991 application for Social Security 
disability benefits should be treated as a claim for service 
connection.  




Regarding the March 1991 and November 1993 letters, although 
both were apparently drafted by VA employees and the 1993 
letter made reference to the veteran stating that he was 
discharged from the service due to a disability, neither 
item cannot be considered an informal claim within the 
definition under 38 C.F.R. § 3.155.  

This regulation defines an informal claim as any 
communication or action indicating intent to apply for one 
or more VA benefits from a claimant, his duly authorized 
representative, Member of Congress or some person acting as 
next friend who is not sue juris.  The benefit sought must 
be identified.

Neither the March 1991 or the November 1993 documents 
specifically identified that the benefit sought was intended 
to be based on service connection for schizophrenia.  The 
March 1991 memo just indicated that the veteran was 
ineligible for any benefits with no mention of any specific 
benefits, which may have been sought.  

The November 1993 VA Chief Loan Officer's letter to the RO 
did make a reference as to the possibility of the veteran 
having been discharged from service due to a service 
connected disability and noted that he mentioned having been 
forced to leave the service due to a mental illness.  This 
letter did request further action from the RO as to this 
question, however it does not rise to the level of a claim. 

As set forth above, a claim must be filed either by the 
veteran or by a duly authorized representative.  The 
criteria for designating a veteran's representative  is 
unchanged from 1991.  There is no indication that either VA 
employee who wrote the 1991 memo or the 1993 letter were 
ever authorized to file a claim on the veteran's behalf 
under 38 C.F.R. §§ 14.630, 14.631.  No power of attorney was 
executed authorizing any VA employee to act upon the 
veteran's behalf.  Therefore, neither the March 1991 memo or 
the November 1993 letter can be considered a claim.  


While the Board is sympathetic to the veteran's argument 
indicating that he was not properly assisted by VA in early 
attempts to file a claim, and while these documents from 
1991 and 1993 may be suggestive of inadequate assistance of 
the veteran in those times, the laws and regulations 
governing effective dates do not have a provision allowing 
for an earlier effective date based on failure to properly 
advise and assist the veteran in filing an informal claim.     

Finally, the veteran has argued that his May 1991 claim for 
Social Security Benefits should be construed as a claim for 
service connection for effective date purposes.   The Board 
notes that the mere act of filing for SSA benefits does not 
constitute filing a claim for VA benefits as well.  

The only instance in which a claim for SSA benefits will 
also be accepted as a claim for VA benefits is set forth 
under the provisions of 38 U.S.C.A. § 5105; 38 C.F.R. § 
3.153, under which a claim for death benefits filed with SSA 
will be considered to have been received by VA as of the 
same date.  

However, because the issue on appeal deals with an earlier 
effective date for service connection for his psychiatric 
disorder, and not death benefits, that regulation has no 
application to this case.

Furthermore, there is no basis for considering whether an 
informal claim was submitted under 38 C.F.R. § 3.157 because 
the issue in question is based upon an original claim, not a 
claim for an increase or a claim to reopen a previously 
denied claim.

In summary, there is no indication earlier than June 29, 
2000. that the veteran was seeking a benefit in relation to 
his psychiatric disorder.  Although a claimant need not 
identify the benefit sought with specificity, some intent on 
the part of the veteran to seek benefits must be shown.  

See Brannon v. West, 12 Vet. App. 32, 34-35 (1998) (Mere 
presence of medical evidence in the record concerning a 
psychiatric condition did not establish an intent on the 
part of the veteran to seek service connection for a 
psychiatric condition; rather, the veteran is required to 
assert the claim expressly or impliedly.)  See also Talbert 
v. Brown, 7 Vet. App. 352, 356- 57 (1995) (holding that, 
while the Board must interpret a veteran's submissions 
broadly, the Board is not required to conjure up issues that 
were not raised by the veteran).

Under the facts of this case there is no indication that the 
veteran filed an informal claim or sought compensation 
benefits in relation to his psychiatric disorder until his 
application in June 2000.  Consequently, the record does not 
allow for an earlier effective date for VA compensation in 
this case based on a pending claim.  

Accordingly, the Board finds that the effective date June 
29, 2000, as determined by the RO is correct.


ORDER

Entitlement to an effective date, prior to June 29, 2000, 
for a grant of service connection for schizophrenia, is 
denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

